Per Curiam:
In view of the'fact that the answer of the respondent seems to contain a general denial of all the allegations of the petition, many of which were expressly admitted by him when before the grievance committee of the Bar Association, a reference is necessary before we' can *911dispose of the application. The form of the certificate of the respondent is nowhere stated in the papers before us. In view of the claim Of the respondent that there was nothing in these certificates which he executed which certified that the parties to whose acknowledgments he certified personally appeared before him the certificates themselves should be before the court. The respondent strenuously insists that by the will of the testator the administration of the trust was confided to a majority of the trustees and largely bases his argument upon such a provision appearing in the will. An examination of the will, however, discloses that the only provision which allowed a majority of the trustees to act related to the power to sell and dispose of the real and personal estate devised to the trustees by which the manner of sale and the terms upon which the property should be disposed of was confided to the trustees or a majority of them. There is nothing in the will that empowers a majority of the' trustees to act in the ordinary administration of the trust, this provision being confined to the time and times and manner and terms as to which the power was to be exercised. There is also included in the answer of the respondent a statement as to the by-laws of the Bar Association and an attack on the methods by which the committee of the association acted in disciplining a member of the association. All of these allegations are absolutely without materiality when a case comes before this court to determine whether an attorney of the court has been guilty of such mis-, conduct as justifies discipline. Whether or not the committee of the Bar Association complied with its by-laws in its investigation as to members of the association which it determined to discipline is a question for the association with which this court has nothing to do. It is remarkable that attorneys who are called upon to answer before this court for their conduct in the discharge of their duty as officers of the court and of the State should consider that an attack upon the Bar Association can be any possible answer to the charges of professional misconduct made against them. This court has repeatedly expressed its appreciation of the efforts of the Bar Association to maintain the dignity, and honor of the profession, and the assistance it has been to this court in discharging its duty in relation to members of the bar who have been unfaithful in the discharge of their duties, and an attack upon the association for bringing to the attention of this court charges against a member of the professson is certainly not considered as án answer to the charges or a justification of reprehensible conduct. A reference is, therefore, ordered.
Present—Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ,
Reference ordered. Order to he settled on notice.